DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application claims priority to TR 207/03901 provisional application with an effective filing date of 3/14/17. Claims of the instant application are supported by the provisional application and thus have a priority date of 3/14/17.

Information Disclosure Statement
	The IDS filed on 9/11/19 has been fully considered except where references have been lined through. 

Response to Amendment
	Applicant’s amendment filed on 9/19/22 contains three claim sets.  Only one of the claim sets complies with 37 C.F.R. 1.121(c).
	Objections to claims 7-9 are overcome by amendment. 
	Any objection or rejection not reiterated herein has been overcome by amendment. 
	Amended claims 1, 3-4, and 7-9 are under examination herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Maintained Rejection: Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite “… a solution having a suitable physiological pH value”.  The number for this physiological pH value is not defined in the specification and thus is indefinite as one would be unable to determine what a suitable physiological pH value is. 
Claims 8 and 9 are rejected because they depend from claims 3 and 4 and do not rectify the issues in claims 3 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Modified rejection necessitated by amendment. Claims 1, 3-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara (US-20160340717-A1) and further in view of Huang (Huang, S., Xiao, Q., He, Z. K., Liu, Y., Tinnefeld, P., Su, X. R., & Peng, X. N. (2008). A high sensitive and specific QDs FRET bioprobe for MNase. Chemical communications, (45), 5990-5992). Claims 3 and 4 are further evidenced by Analyst HT user manual (Year: 1999). 
Regarding claim 1, McNamara teaches an oligonucleotide (DNA/RNA) linked to both a fluorophore and a fluorescence quencher linked to the opposite end of the oligonucleotide (hereafter probe) that is used to detect bacterial endonucleases ([0011], Figure 15A, Table 3 Oligo 1, claim 1).  Oligo 1 was the probe used in paragraphs [0282] and [0284] for E. coli. McNamara teaches fluorescence can be detected via an optical apparatus such as a plate reader over time (real time monitoring) [0234, 0284, figures 25-29]. McNamara teaches that the probe can be diluted into solution to which the lysed microorganisms can be added [0284]. McNamara teaches that a rapid, inexpensive, bacterial specific assay is needed ([0010]). McNamara teaches that the probe can be used to count E. coli (quantitative) ([0278]). McNamara teaches that the absence of a florescence signal is a negative result (absence of bacteria) ([0230]). McNamara teaches that the method can be used to detect the presence of bacteria ([0026]). Thus, McNamara teaches both the claimed qualitative and quantitative measurement of bacteria using probes. 
McNamara does not teach adding the probe into the growth media. 
Huang teaches using a fluorescent probe to monitor the nuclease activity of S. aureus in the culture (growth) media of the bacteria (abstract). The probe consists of a quantum dot, a DNA linker, and a ROX to provide FRET for the probe (figure 1). When the nuclease cleaves the DNA, the ROX is removed and the fluorescence of the probe is shifted (figure 1). Huang states that the probe can be used for the identification of S. aureus (p5992, left column lines 27-30). Huang demonstrates monitoring over time points of 0, 2, 6, and 10 hours using a fluorescent microscope, thus monitoring bacterial growth (figure 5). Huang teaches that their method is simpler and more rapid than other existing technologies (p5990 right column lines 7-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNamara’s method by adding McNamara’s probes to the bacterial growth media as taught by Huang and monitor the fluorescent changes via the plate reader of McNamara. One of ordinary skill in the art would be motivated to do so because Huang teaches that adding the probe to the growth media is a simpler and more rapid method to quantify bacterial cells. Additionally, this would also be a substitution of the probe used in the bacterial growth media of Huang with the probe used in McNamara to achieve similar and predictable results. There would be a reasonable expectation of success as both McNamara and Huang in the same field of endeavor of using fluorescent probes to examine the activity of bacterial nucleases. 
Regarding claims 3 and 4, McNamara [0282], teaches both tryptic soy broth and LB broth, while no specific pH value is given, the media have a measurable pH even if not explicitly indicated. McNamara [0235] teaches their invention includes kits, [0236] teaches microtubes and plates for fluorescent readers, [0282] teaches a shaking incubator to grow bacteria, [0284] teaches use of a plate reader (optical apparatus) to measure the fluorescent readings at different time points. The Analyst HT plate reader used in McNamara comprises software to assess the signals read by the plate reader as evidenced by Analyst AD & HT Operator’s Manual (p17 CriterionHost application).  
The obviousness of adding the probes of McNamara to a growth media is discussed above as applied to claim 1. 
Huang teaches that monitoring can be performed over time in the bacterial growth media during incubation and growth of the bacteria (figure 5). Huang does not disclose the pH of the growth media, but it must be conducive to growth as evidenced by figure 5 and thus is a “physiological pH value”.  
Regarding new claims 7-9, McNamara teaches that the probe can be used for detecting bacterial endonucleases from Staphylococcus aureus and Streptococcus pyogenes ([0022]). Further, Huang monitors Staphylococcus aureus nucleases (abstract). 

Response to Arguments
Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive.  Regarding applicant’s arguments against the 35 U.S.C. 112(b) rejection (Remarks p6), MPEP 2145 states that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 
Applicant argues that the cited references only show the presence or absence (qualitative) (p9 lines 20-22).  This is not persuasive because McNamara teaches that their probe can be used to quantify numbers of bacteria [0278]. 
Applicant argues that the enzymes will continue to cut the probes and the signal will increase regardless which means that bacteria numbers cannot be associated (p10 lines 1-4).  This is not persuasive because McNamara can predict a specific number of bacteria based on the signal generated by their invention [0278]. Further, instant specification states that the nuclease enzymes cleaves the probe releasing the fluorophore from the quencher and thus acts in the same manner as the McNamara probe and would suffer from the same alleged deficiency (instant specification [0040]). 
Applicant argues that McNamara and Huang fail to count bacteria (p10 last line-p11 line 1, p14 lines 8-10).  This is not persuasive because McNamara counted 219 E. coli via their method [0278]. 
Applicant argues that their invention allows detecting resistance to germicidal chemicals (p11 lines 5-14).  MPEP 716.01(c) makes clear that arguments of counsel cannot take the place of evidence in the record. Further, no limitation in the instant claims requires the use or detection of germicidals or antibiotics. Thus, this argument is not germane to the claimed invention and the facts presented are not germane to the rejection at issue. 
Applicant argues that instant application uses live cells rather than McNamara’s lysates (p15 lines 11-18). Huang does not teach any additional lysis steps before the fluorescence is observed, thus one can conclude that this method uses living cells.
	Applicant argues that McNamara requires additional steps (p15 lines 18-20). As in the 103 rejection above, when the probes of McNamara are placed into the growth media of Huang, there would be no need for additional steps. 
	Applicant argues that McNamara fails to teach a kit (p15 lines 22-25). McNamara[0235] teaches their invention includes kits. 
Applicant argues that McNamara and Huang fail to teach real time monitoring (p16 line 21-p17 line 19). A plate reader can provide real time readouts as taught by McNamara [0234, 0284, figures 25-29]. Huang provides the addition of the probes to growth media. It would be a simple proposition for some one of ordinary skill in the arts to add the probes to the growth media and utilize a plate reader for real time monitoring as discussed in the 103 rejection above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657